                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

JEFFREY GILBERT,                              )
                                              )
                Plaintiff,                    )
                                              )
        V.                                    )       Civil Action No. 18-643-CFC-SRF
                                              )
NANCY A. BERRYHILL, 1 Acting                  )
Commissioner of Social Security,              )
                                              )
                Defendant.                    )

                                REPORT AND RECOMMENDATION

I.      INTRODUCTION

        Plaintiff Jeffrey Gilbert filed this action on April 27, 2018. (D.I. 1; D.I. 2) He proceeds

prose. An Order was entered on January 2, 2019, which gave Plaintiff until March 4, 2019 to

submit an opening brief. (D.I. 10) To date, Plaintiff has not filed an opening brief.

II.     BACKGROUND

        Plaintiff commenced this action on April 27, 2018. (D.I. 1; D.I. 2) The scheduling order

provided a deadline for filing Plaintiffs opening brief of March 4, 2019. (D .I. 10) On March 5,

2019, Plaintiff filed a letter indicating that he was seeking attorney representation and sought an

extension of time. (D.I. 11) The court granted Plaintiffs motion for an extension of time on

March 20, 2019. (D.1. 12) Plaintiffs opening brief became due on or before April 22, 2019.

(Id.) The deadline passed and Plaintiff did not file an opening brief nor request a further

extension of time to file it.




1
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019 to succeed
Acting Commissioner Nancy A. Berryhill.
       On April 29, 2019, the court issued an Order to Show Cause on or before May 24, 2019

as to why this case should not be dismissed for failure to prosecute, pursuant to D. Del. LR 41.1.

(D.I. 14) The deadline passed and Plaintiff did not request an extension of time, file his opening

brief, or otherwise respond to the Order to Show Cause. On May 30, 2019, the court issued an

Order to Show Cause on or before June 30, 2019 as to why this case should not be dismissed for

failure to prosecute. (D.I. 15) The deadline passed and Plaintiff did not request an extension of

time, file his opening brief, or otherwise respond to the Order to Show Cause. On July 2, 2019,

the court issued an Order to Show Cause on or before August 1, 2019 as to why the case should

not be dismissed for failure to prosecute. (D.I. 16)

       The deadline passed and, on August 5, 2019, Plaintiff submitted a letter to the court

indicating that he was seeking attorney representation and that he sought an extension of time.

(D .I. 17) The court granted Plaintiffs motion for an extension of time on August 6, 2019. (D .I.

18) Plaintiffs opening brief became due on or before September 6, 2019. (Id.) Moreover, the

Order provided notice to the Plaintiff that his failure to submit his opening brief by the deadline

of September 6, 2019 may result in the dismissal of his case. (Id.) To date, the Plaintiff has

failed to submit an opening brief or otherwise respond to the Order to Show Cause.

III.   LEGAL STANDARD

       Pursuant to Fed. R. Civ. P. 41(b), a court may dismiss an action "[i]fthe plaintiff fails to

prosecute or to comply with [the Federal Rules] or a court order .... " Fed. R. Civ. P. 41(b).

Although dismissal is an extreme sanction that should only be used in limited circumstances,

dismissal is appropriate if a party fails to prosecute the action. See Harris v. City of

Philadelphia, 4 7 F .3d 1311, 1330 (3d Cir. 1995).




                                                  2
         The Court should assess the following six factors to determine whether dismissal is

warranted and abuses its discretion where it fails to properly consider and balance the factors.

See Hildebrandv. Allegheny Cty., 923 F.3d 128, 132 (3d Cir. 2019). The six factors are: (1) the

extent of the party's personal responsibility; (2) the prejudice to the adversary caused by the

failure to meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4)

whether the conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions

other than dismissal, which entails an analysis of other sanctions; and (6) the meritoriousness of

the claim or defense. See Paulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir.

1984); see also Hildebrand, 923 F.3d at 128; Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir.

2002).

         The Court must balance the factors and may dismiss the action even if all of them do not

weigh against Plaintiff. See Emerson, 296 F.3d at 190. Because dismissal for failure to

prosecute involves a factual inquiry, it can be appropriate even if some of the Paulis factors are

not satisfied. See Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1998); Curtis T. Bedwell & Sons,

Inc. v. International Fidelity Ins. Co., 843 F.2d 683,696 (3d Cir. 1988) (holding that not all

Paulis factors must weigh in favor of dismissal). "[C]ases should be decided on the merits

barring substantial circumstances in support of the contrary outcome." Hildebrand, 923 F.3d at

132 (citations omitted). If the case is close, "doubts should be resolved in favor ofreaching a

decision on the merits." Id.

IV.      DISCUSSION

         I recommend that the Paulis factors warrant dismissal of Plaintiffs claims. First, as a

pro se litigant, Plaintiff is solely responsible for prosecuting his claim. See Hoxworth v. Blinder,

Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992). In addition, Defendant is prejudiced by




                                                  3
Plaintiffs failure to prosecute. Prejudice occurs when a plaintiffs failure to prosecute burdens

the defendant's ability to prepare for trial. See Ware v. Rodale Press, Inc., 322 F.3d 218, 222-23

(3d Cir. 2003). Here, Plaintiffs failure to file his opening brief impedes Defendant's ability to

meaningfully respond to the scope of Plaintiffs appeal and to submit Defendant's cross-motion

for summary judgment.

         As to the third factor, there is a history of dilatoriness given that Plaintiff has failed to

respond to four of the court's Orders. (D.I. 13; D.I. 14; D.I. 15; D.I. 16) Plaintiff has filed two

motions for extension of time to respond to the court's Orders to Show Cause and file his

opening brief. (D.I. 11; D.I. 17) As to the fourth factor, the court will not conclude at this time

that the Plaintiffs failure to prosecute is willful or in bad faith. As to the fifth factor, monetary

sanctions are not a consideration. 2

         As to the sixth factor, the merits of the claim, Plaintiff filed for both Social Security

Disability Insurance Benefits ("DIB") under Title II, and Supplemental Security Income Benefits

("SSI") under Title XVI of the Social Security Act (the "Act"). (D.1. 8-5 at 28-35) On October

5, 2016, the Administrative Law Judge ("ALJ") issued an unfavorable decision, finding that

Plaintiff was not disabled under the Act. (D.I. 8-2 at 65-66) The Appeals Council subsequently

denied Plaintiff's request for review on December 4, 2017, rendering the ALJ' s decision the final

decision of the Commissioner. (Id at 9-12) On April 27, 2018, Plaintiff brought the instant civil

action challenging the ALJ's decision. (D.I. 2) "The standard for determining whether a

plaintiffs claims are meritorious 'is moderate."' Hildebrand, 923 F.3d at 137 (citation omitted).

"A claim, or defense, will be deemed meritorious when the allegations of the pleadings, if

established at trial, would support recovery by plaintiff or would constitute a complete defense."



2
    The Plaintiff was granted leave to proceed informa pauperis. (D.I. 4)


                                                     4
Id. (quoting Pou/is, 747 F.2d at 869-70). At this stage of the proceedings, the court cannot assess

whether Plaintiff's claims have merit, despite his failure to prevail on the merits of his claims at

the administrative level.

       Therefore, given Plaintiff's failure to file an opening brief and his history of dilatoriness,

the court recommends that the Pou/is factors weigh in favor of dismissal.

V.     CONCLUSION

       For the foregoing reasons, the court recommends dismissing the case without prejudice

for failure to prosecute. The Clerk of Court shall cause a copy of this Report and

Recommendation to be mailed to Plaintiff.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to five (5)

pages each.

       The parties are directed to the court's Standing Order In Pro Se Matters For Objections

Filed Under Fed. R. Civ. P. 72, dated October 9, 2013, a copy of which is available on the

court's website, http://www.ded.uscourts.gov.



Dated: September JQ_, 2019

                                                                   MAGISTRATE JUDGE




                                                  5
